IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WAADEW AYSISAYH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2683

MARGUERITE MORGAN, as
Administrator of the Florida State
Hospital, and ESTHER JACOBO,
as Interim Secretary of the Florida
Department of Children and
Families,

     Appellees.
_____________________________/

Opinion filed May 27, 2015.

An appeal from the Circuit Court for Gadsden County.
James O. Shelfer, Judge.

Waadew Aysisayh, pro se, Appellant.

No appearance for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.